SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff-Appellant (“Appellant”) Oleg Sverev filed suit against Defendanfi-Appellees the Department of Defense, the Secretary of Defense, and the New School University (“New School”). He alleged various causes of action, including federal claims arising under the Federal Educational and Privacy Act (“FERPA”), 20 U.S.C. § 1232g, in connection with his status as a graduate student at the New School. The district court, sua sponte, dismissed Appellant’s claims against all defendants pursuant to Fed.R.Civ.P. 12(b)(1) and 12(h)(3), and 28 U.S.C. § 1915(e)(2)(B). This appeal ensued.
As to the claims against the Department of Defense and the Secretary of Defense, we find that they were properly dismissed, for substantially the reasons set forth by the court below.
As to the claims against the New School, there was no error in dismissal of Appellant’s FERPA claims, again for substantially the reasons stated by the district court. To the extent that Appellant also asserts state law claims against the New School, we construe the district court’s decision as declining, in light of the dismissal of the federal cause of action, to exercise pendant jurisdiction over the state law counts of the complaint. We affirm the district court’s dismissal of those claims, but do so without prejudice to refiling in state court.
Accordingly, we AFFIRM the judgment of the district court.